Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Deandre J. Chandler, Appellant                         Appeal from the 3rd District Court of
                                                        Anderson County, Texas (Tr. Ct. No. 3CR-
 No. 06-19-00232-CR         v.                          17-33201).        Memorandum Opinion
                                                        delivered by Justice Stevens, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the bill of
costs. Therefore, we modify the trial court’s bill of costs by deleting the language stating “COURT
APPOINTED ATTORNEYS FEES MAY BE ADDED AT A LATER DATE” and affirm the trial
court’s judgment.
       We note that the appellant, Deandre J. Chandler, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.

                                                       RENDERED MARCH 9, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk